Exhibit 10.1
 
FARMOUT AGREEMENT


THIS Farmout Agreement (this “Agreement”) is entered into and effective on July
31, 2010 (“Effective Date”) between SK ENERGY CO., LTD., a corporation organized
and existing under the laws of the Republic of Korea (“Farmor”), and Gulf United
Energy del Colombia Ltd., a company organized and existing under the laws of the
British Virgin Islands (“Farmee”).  Farmor and Farmee are sometimes referred to
collectively as “Parties” and individually as “Party.”


WITNESSETH:


WHEREAS, on November 7, 2008, Farmor submitted to the National Hydrocarbon
Agency of Colombia (“ANH”), an offer related to Block CPO-4 pursuant to the
Process for Invitation of Offers to Contract Exploratory Blocks in the Colombia
2008 Round (Proceso de Solicitud de Ofertas Para la Contratación de Bloques
Exploratorios de la “Ronda Colombia 2008”); and
 
WHEREAS, by resolution No. 610 of December 5, 2008, the ANH awarded Block CPO-4
to Farmor; and
 
WHEREAS, on 18 December 2008, the ANH and Farmor entered into the Contract for
Exploration and Production No. 29 of 2008  Llanos Orientales - Area Occidental
Block CPO-4 (Contrato de Exploración y Producción No. 29 de 2008 Llanos
Orientales - Area Occidental CPO-4) (“License Contract”); and
 
WHEREAS, through a farm-out agreement, effective as of July 10, 2009, Farmor
assigned twenty five percent (25%) of the rights and obligations in the License
Contract and the Contract Area (as defined below) to Houston American Energy
Corp. (“HAEC”); and
 
WHEREAS, Farmor and HAEC have entered into that certain Joint Operating
Agreement dated October 1, 2009 effective as of May 31, 2009 covering the
Contract Area (the “JOA”); and
 
WHEREAS, as of the date of this Agreement, Farmor holds seventy five percent
(75%) of the rights and obligations of the Contractor (as defined below) under
the License Contract and in the Contract Area, subject only to the terms of the
JOA; and
 
WHEREAS, Farmor is willing to assign and transfer twelve and one-half percent
(12.5%) of the  rights and obligations of the Contractor under the License
Contract to Farmee in accordance with the terms set forth herein and Farmee
wishes to acquire such interest; and
 
 
-1-

--------------------------------------------------------------------------------

 
WHEREAS, pursuant to the JOA, HAEC holds a preferential right to acquire the
interest under the License Contract that Farmor desires to assign to Farmee
pursuant to this Agreement; and
 
WHEREAS, HAEC has agreed to waive such preferential right and consent to the
Assignment to Farmee in exchange for an assignment by Farmor to HAEC of an
additional twelve and one-half percent of the rights and obligations of the
Contractor under the License Contract pursuant to the terms of the Farmout
Agreement (the “HAEC Farmout”) dated July 31, 2010;


NOW THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the Parties agree as follows:


 
1.
Definitions



The terms defined in the License Contract shall have the same meaning when used
in this Agreement unless the context requires otherwise.  Terms defined in the
singular shall have the same meaning when used in the plural and vice versa.  A
reference to a “Clause” is a reference to a clause of this Agreement unless
otherwise specified.


 
1.1
“Affiliate” means a legal entity which Controls, or is Controlled by, or which
is Controlled by an entity which Controls, a Party.  For purposes of this
definition, Control means the ownership directly or indirectly of fifty percent
(50%) or more of the voting rights in a legal entity.  “Controls”, “Controlled
by” and other derivatives shall be construed accordingly.



 
1.2
“Assignment” means the transfer from Farmor to Farmee of the Farmout Interest.



 
1.3
“Assignment Agreement” means the document, of which form is attached hereto as
Exhibit A, to be signed by Farmor and Farmee to effect the Assignment.



 
1.4
“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Texas and Seoul, Korea are generally open for business.



 
1.5
“Contract Area” shall have the same meaning as such term is defined in the
License Contract.  The current Contract Area covered by the License Contract is
set forth on Exhibit B attached hereto.



 
-2-

--------------------------------------------------------------------------------

 
 
1.6
“Contractor” shall have the same meaning as such term is defined in the License
Contract.



 
1.7
“Cut-off Date” means the date falling on one (1) year from the Effective Date.



 
1.8
“Closing Date” means the date specified in Clause 2.1.



 
1.9
“Farmout Interest” means an undivided twelve and one-half percent (12.5%) of the
rights and obligations of the Contractor under the License Contract.



 
1.10
“Governmental Entity” means and government, including the government of Colombia
and the government of the Republic of Korea, and all departments, political
subdivisions, instrumentalities, agencies, corporations or commissions under the
direct or indirect control thereof or owned thereby and shall include any court,
legislature, council or state government or national, regional, municipal or
local authorities.



 
1.11
  “HAEC Farmout” has the meaning set forth in the recitals herein.



 
1.12
“JOA” has the meaning set forth in the recitals herein.



 
1.13
“On-going Costs” means any and all costs and expenses incurred in accordance
with the terms of the JOA in carrying out Operations conducted on or after the
Effective Date of this Agreement.



 
1.14
“Operations” shall have the same meaning as such term is defined in the License
Contract.



 
1.15
“Participating Interest” means the undivided percentage interest of any Person
in the rights and obligations of Contractor under the License Contract (i.e., as
a result of the Assignment hereunder and the assignment to HAEC pursuant to the
HAEC Farmout, Farmor 50%, Farmee 12.5%, HAEC 37.5%).



 
1.16
“Past Costs” covers any and all costs and expenses incurred in carrying out
Operations conducted prior to and including the Effective Date of this
Agreement, which include, without limitation, costs such as: (a) third-party
costs for (i) data acquisition, licensing and evaluation, (ii) License Contract
negotiations and acquisitions, including legal, consulting, translation and
secretarial services, and (iii) environmental studies; (b) internal costs
(salaries, benefits and other related overhead) for personnel of Farmor and its
Affiliates related to (i) License Contract negotiations and acquisitions, (ii)
preparation for drilling operations, and (iii) data acquisition, licensing and
evaluation, (c) drilling costs; and (d) costs and expenses incurred in relation
to the bidding stage (the costs and expenses incurred in relation to the bidding
stage are two hundred fifty-five thousand seven hundred eighty-five US dollars
(US$ 255,785)).



 
-3-

--------------------------------------------------------------------------------

 
 
1.17
“Person” means any natural or judicial person, including an individual, firm,
corporation, partnership, limited liability company, trust, association, joint
venture, Governmental Entity or other entity.



 
1.18
“Phase 1” means the period of Jun 18, 2009 to Jun 17, 2012 which is referred in
the License Contract.

 
 
1.19
“Seismic Acquisition Costs” means any and all costs and expenses to be incurred
in accordance with the terms of the JOA relating to the acquisition and
processing of seismic data for Operations and which will become part of the Past
Costs and On-going Costs.

 
 
2.
Assignment and Consideration



 
2.1
Subject to the terms and conditions of this Agreement as herein set forth,
Farmor will perform, and Farmee will accept, the Assignment.  The Assignment
shall be conditioned upon: (i) receipt of ANH Approval (as provided in Clause
3.1 of this Agreement), (ii) receipt of the approval of government of the
Republic of Korea, and (iii) execution by HAEC of the HAEC Farmout.  Items (i),
(ii) and (iii) above are referred to herein as the “Conditions.”  Within ten
(10) Business Days after the Conditions have been satisfied, Farmor shall
deliver to a notice to Farmee (the “Approval Notice”) stating that the
Conditions have been satisfied and including copies of the documentation
evidencing the satisfaction of such Conditions.  On the 30th day after receipt
of ANH Approval (or the next Business Day thereafter if such day is not a
Business Day) (the “Closing Date”) the Farmor shall execute and deliver the
Assignment Agreement to Farmee.



 
2.2.
As consideration for the Assignment, Farmee shall pay the following to Farmor:

 
 
 
 

 
 
-4-

--------------------------------------------------------------------------------

 
 
(a)
Past Costs: Farmee shall pay its Participating Interest share of the Past Costs,
within the earlier of (i) ninety (90) days from the Effective Date or
(ii)  thirty (30) days from receipt of ANH Approval (or the next Business Day
thereafter if such day is not a Business Day);



 
(b)
On-going Costs: Farmee shall pay its Participating Interest share of the
On-going Costs incurred after Effective Date, in accordance with Clause 4.3; and



 
(c)
Premium: With respect to the Seismic Acquisition Costs incurred during Phase 1,
Farmee shall pay an additional twelve and one-half percent (12.5%) of such
Seismic Acquisition Costs (the “Premium”), in addition to its payment pursuant
to Clause 2.2 (a) and (b) above and in accordance with Clause 4.3.  For
avoidance of doubt, Farmee will pay twenty-five percent (25%) of Seismic
Acquisition Costs incurred during Phase 1.

 
 
2.3
Share of Contractor’s Obligations.  Farmee hereby ratifies, confirms and accepts
the terms of the License Contract and Farmee agrees to abide by and comply with
the terms of the License Contract to the extent of its Participating Interest.



 
 

 
3.
ANH Approvals



 
3.1
Pursuant to Clause 75 of the License Contract, the Assignment can only be made
with the prior written consent of ANH (the “ANH Approval”).  As such, after the
execution of this Agreement and the satisfaction of the Condition described in
Clause 2.1(iii), each Party will use all reasonable efforts to timely take any
actions, make any filings or submissions and affect any undertakings reasonably
required in order to obtain the ANH Approval.  Farmor also will use all
reasonable efforts to obtain the approval described in Clause 2.1(ii) as soon as
possible after the satisfaction of the Condition described in Clause
2.1(iii).  Farmor shall keep Farmee fully informed of all communications with
ANH, the Republic of Korea, other Governmental Entities and third Persons in
connection with obtaining the approvals described in Clauses 2.1(i) and (ii).



 
4.
Additional Agreements



 
4.1
Farmee Branch Registration.  Following execution of the Assignment Agreement,
Farmee shall register a branch in the Republic of Colombia, if required pursuant
to the laws of the Republic of Colombia.



 
-5-

--------------------------------------------------------------------------------

 
 
4.2
Payment Currency.  Payments between the Parties under this Agreement shall be
made in US dollars (US$).



 
4.3
JOA Costs.  On-going Costs and Premium as set forth in Clause 2.2 (b) and (c)
shall be paid pursuant to the JOA.  Farmee shall have the right to verify and
audit the On-going Costs, pursuant to the audit procedures of the
JOA.  Notwithstanding the above, pursuant to the JOA, it is agreed by both
Parties that Farmee’s audit rights begin from the date of execution and delivery
of the Assignment Agreement.



 
4.4
Bank Guarantee. In addition to the guarantee that Farmee will provide to ANH
under the terms of the License Contract, Farmee shall provide Farmor with a bank
guarantee issued by a reputable bank in a form acceptable to Farmor to guarantee
the performance of its obligations, in proportion to it Participating Interest,
for Phase 1 pursuant to this Agreement, the JOA and the License Contract.  The
bank guarantee will be provided by the Closing Date.

 
 
5.
License Contract

 
 
5.1
Operator.  Notwithstanding the amendment of the License Contract, the Farmor
shall remain as Operator thereunder.

 
 
6.
JOA.  All Operations conducted with respect to the Contract Area shall be
conducted pursuant to the terms of the JOA.

 
 

 
7.
Confidentiality and Access to Data



 
7.1
Confidentiality. Each Party agrees that all information disclosed under this
Agreement, except information which (a) at the time such information is provided
to a Party under this Agreement, is in the public domain; (b) subsequently comes
into the public domain, except through breach of the undertakings set out in
this Clause 7; or (c) is already lawfully in possession of a Party prior to the
date of execution of this Agreement, shall be considered confidential and shall
not be disclosed to any other person or entity without the prior written consent
of the Party which owns such confidential information. This obligation of
confidentiality shall remain in force during the term of the License Contract
and for a period of two (2) years thereafter. Notwithstanding the foregoing,
confidential information may be disclosed without consent and without violating
the obligations contained in this Clause 7 in the following circumstances:



 
-6-

--------------------------------------------------------------------------------

 
 
(a)
to an Affiliate provided the Affiliate is bound to the provisions of this Clause
7 and the Party disclosing is responsible for the violation of an Affiliate;

 
(b)
to a governmental agency or other entity when required by the License Contract;

 
(c)
to the extent such information is required to be furnished in compliance with
the applicable laws/regulations, or pursuant to any legal proceedings or because
of any order of any court binding upon a Party;

 
(d)
to attorneys engaged, or proposed to be engaged, by any Party where disclosure
of such information is essential to such attorneys’ work for such Party and such
attorneys are bound by an obligation of confidentiality;

 
(e)
to contractors and consultants engaged, or proposed to be engaged, by any Party
where disclosure of such information is essential to such contractor’s or
consultant’s work for such Party;

 
(f)
to a bona fide prospective transferee of all or a portion of a Party’s
Participating Interest, or portion thereof, to the extent appropriate in order
to allow the assessment of such Participating Interest (including an entity with
whom a Party and/or its Affiliates are conducting bona fide negotiations
directed toward a merger, consolidation or the sale of a majority of its or an
Affiliate’s shares);

 
(g)
to a bank or other Person to the extent appropriate to a Party arranging for
funding;

 
(h)
to the extent a party determined in good faith that such information is required
to be disclosed by any law, rule or regulation of any Government Entity or stock
exchange having jurisdiction over such Party, or its Affiliates or is subject to
a request by any regulatory authority or Governmental Entity; provided that such
Party shall provide notice of the disclosure to the non-disclosing Party and to
the extent Clause 14 is applicable thereto, comply with the requirements
thereof;

 
(i)
to its respective employees, subject to each Party taking sufficient precautions
to ensure such information is kept confidential; and

 
(k)
to the other parties to the License Contract and JOA and the ANH solely to the
extent as may be required to satisfy the Conditions.



Disclosure as pursuant to Clause 7.1(e), (f), (g) and (k) shall not be made
unless prior to such disclosure the disclosing Party has obtained a written
undertaking from the recipient party to keep the information strictly
confidential for at least as long as the period set out above and to use the
information for the sole purpose described in Clause 7.1(e), (f), (g), and (k),
whichever is applicable, with respect to the disclosing Party.


 
-7-

--------------------------------------------------------------------------------

 
 
7.2
Access to Data.  Each Party shall provide the other Party with access to all
data relating to the Contract Area in its possession, custody or control,
including without limitation technical, geological, commercial and other
information relating to Contract Area.  The data provided under this Clause 7.2
shall be subject to the confidentiality obligations under Clause 7.1.



 
8.
Representations and Warranties



 
8.1
Farmee hereby represents and warrants to Farmor that as of the date hereof and
the Effective Date of this Agreement:



 
(a)
In making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, Farmee has relied solely on the basis of its
own independent due diligence investigation.



 
(b)
Farmee has all necessary corporate power and authority to enter into this
Agreement and the Assignment Agreement and to perform its obligations hereunder
and thereunder. All necessary corporate action has been taken to authorize
Farmee to sign and deliver, and perform, the transactions contemplated by this
Agreement and the Assignment Agreement.  This Agreement has been duly executed
and delivered by Farmee and constitutes a legal, valid and binding obligation of
Farmee, enforceable against Farmee in accordance with its terms, subject to the
legal doctrines of bankruptcy, insolvency or similar legal doctrines affecting
creditors’ rights generally and general principles of equity.  The Assignment
Agreement, once executed by Farmee and Farmor, will have been duly executed and
delivered by Farmee and constitute a legal, valid and binding obligation of
Farmee, enforceable against Farmee in accordance with its terms, subject to the
legal doctrines of bankruptcy, insolvency or similar legal doctrines affecting
creditors’ rights generally and general principles of equity.



 
(c)
No event has occurred which constitutes, or which with the giving of notice
and/or the lapse of time and/or a relevant determination would constitute, a
contravention of, or default under, any agreement or instrument by which Farmee
or any of its assets is bound or affected, being a contravention or default
which would have a material adverse effect on the business, assets, or condition
of Farmee and which would materially and adversely affect its ability to observe
or perform its obligations under this Agreement and the transactions
contemplated hereby.



 
(d)
Farmee has the financial and technical capability to meet its financial and
technical obligations under this Agreement and under the License Contract.



 
(e)
No litigation, arbitration or administrative proceeding or claim which might by
itself or together with any other such proceedings or claims materially and
adversely affect Farmee’s ability to observe or perform its obligations under
this Agreement and the agreements contemplated hereby, is presently in progress
or pending or, to the best of the knowledge, information and belief of Farmee,
threatened against Farmee or any Affiliate of Farmee.



 
-8-

--------------------------------------------------------------------------------

 
 
8.2
Farmor hereby represents and warrants to Farmee that as of the date hereof and
the Effective Date of this Agreement:



 
(a)
Farmor is a Contractor under the License Contract.



 
(b)
Except for and subject to ANH’s approval of the HAEC Farmout, under which HAEC
would receive twelve and one-half percent of Farmor’s rights and obligations
under the License Contract, Farmor holds seventy five percent (75%) of the
rights and obligations under the License Contract, free and clear of all liens,
claims and encumbrances other than the JOA, and it has not received any notice
or other communication from ANH or other Government Entity or Person to
terminate the License Contract or which would reduce Farmor's Participating
Interest in the License Contract.



 
(c)
The License Contract and all rights and interest thereunder or deriving
therefrom of Farmor are in full force and effect and no default or act or
omission of Farmor, or, as far as Farmor is aware, of any other Person, has
occurred thereunder nor is there any notice or intimation to Farmor in respect
thereof whether as a result of its default, act or omission or those of any
other person or otherwise. Farmor has provided Farmee with a complete and
correct copy of the License Contract.



 
(d)
The JOA is in full force and effect and no default or act or omission of Farmor,
or, as far as Farmor is aware, of any other Person, has occurred
thereunder.  Farmor has provided Farmee with a complete and correct copy of the
JOA.



 
(e)
Farmor has all necessary corporate power and authority to enter into this
Agreement and the Assignment Agreement and to perform its obligations hereunder
and thereunder. All necessary corporate action has been taken to authorize
Farmor to sign and deliver, and perform, the transactions contemplated by this
Agreement and the Assignment Agreement.  This Agreement has been duly executed
and delivered by Farmor and constitutes a legal, valid and binding obligation of
Farmor, enforceable against Farmor in accordance with its terms, subject to the
legal doctrines of bankruptcy, insolvency or similar legal doctrines affecting
creditors’ rights generally and general principles of equity. This Assignment
Agreement, once executed by Farmor and the Farmee, will have been duly executed
and delivered by Farmor and constitute a legal, valid and binding obligation of
Farmor, enforceable against Farmor in accordance with its terms, subject to the
legal doctrines of bankruptcy, insolvency or similar legal doctrines affecting
creditors’ rights generally and general principles of equity.



 
-9-

--------------------------------------------------------------------------------

 
 
(f)
No event has occurred which constitutes, or which with the giving of notice
and/or the lapse of time and/or a relevant determination would constitute, a
contravention of, or default under, any agreement (including, for the avoidance
of doubt, the License Contract and JOA) or instrument by which Farmor or any of
its assets is bound or affected, being a contravention or default which would
have a material adverse effect on the business, assets, or condition of Farmor
and which would materially and adversely affect its ability to observe or
perform its obligations under this Agreement and the transactions contemplated
hereby.

 
 
(g)
No litigation, arbitration or administrative proceeding or claim which might by
itself or together with any other such proceedings or claims materially and
adversely affect Farmor’s ability to observe or perform its obligations under
this Agreement and the agreements contemplated hereby or which concerns the
License Contract, JOA or Contract Area, is presently in progress or pending or,
to the best of the knowledge, information and belief of Farmor, threatened
against Farmor or any Affiliate of Farmor.

 
 
8.3
Each Party acknowledges and agrees that:

 
 
(a)
The representations and warranties contained in this Agreement are the only
representations or warranties of any kind given by or on behalf of the other
Party and on which it may rely in entering into this Agreement;

 
 
(b)
Other than the representations and warranties given in this Agreement, no
statement, promise or forecast made by or on behalf of any other Party or any
other person may form the basis of, or be pleaded in connection with, any claim
by such Party under or in connection with this Agreement; and

 
 
(c)
The Parties respective representations and warranties set out in this Clause 8
shall be also true and accurate at the date the Assignment Agreement is
executed.

 
 
-10-

--------------------------------------------------------------------------------

 
 
8.4
Disclaimer of Other Representations and Warranties.  Except for the
representations and warranties provided in this Clause 8, Farmor and Farmee make
no, and disclaim any, warranty or representation of any kind, either express,
implied, statutory, or otherwise, including, without limitation, the accuracy or
completeness of any data, reports, records, projections, information, or
materials now, heretofore, or hereafter furnished or made available to Farmee in
connection with this Agreement.



 
8.5
LIMITATION OF LIABILITY.



 
(A)
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, FARMOR SHALL NOT BE
LIABLE FOR BREACH OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, BREACH OF
WARRANTY:



 
(I)
IN RESPECT OF ANY CLAIM UNLESS NOTICE OF SUCH CLAIM IS GIVEN IN WRITING BY
FARMEE, GIVING REASONABLE PARTICULARS, WITHIN ONE (1) YEAR AFTER THE CLOSING
DATE;



 
(II)
IN RESPECT OF ANY CLAIM TO THE EXTENT THAT THE CUMULATIVE AGGREGATE AMOUNT OF
THE LIABILITY FOR ALL CLAIMS MADE BY FARMEE UNDER THIS AGREEMENT, INCLUDING
WITHOUT LIMITATION, BREACH OF WARRANTY, WOULD EXCEED THREE MILLION US DOLLARS
(US$3,000,000).



 
(B)
NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NO PARTY SHALL BE LIABLE
IN ANY CIRCUMSTANCES TO THE OTHER PARTIES OR ANY OF THEIR AFFILIATES, ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT FOR ANY CONSEQUENTIAL OR
INDIRECT LOSS OR DAMAGE WHETHER ARISING IN CONTRACT OR TORT OR OTHERWISE AT
LAW.  FOR THE PURPOSE OF THIS CLAUSE CONSEQUENTIAL LOSS SHALL INCLUDE BUT NOT BE
LIMITED TO ANY OBLIGATIONS OR INABILITY TO PRODUCE PETROLEUM, LOST PRODUCTION OR
LOSS OF PROFITS HOWSOEVER ARISING.


 
 
-11-

--------------------------------------------------------------------------------

 
 
9.
Term and Termination



 
9.1
This Agreement shall become effective on the Effective Date and shall remain in
full force until termination of this Agreement pursuant to this Clause 9.



 
9.2
Provided that the Conditions have been satisfied, this Agreement shall terminate
at the earlier to occur of (i) the date upon which the Parties agree in writing
to terminate this Agreement, or (ii) the date upon which the License Contract is
terminated.



 
9.3
If the Conditions are not satisfied by the Cut-off Date, then the Parties shall
meet and discuss, within thirty (30) days after the Cut-Off Date, possible
amendments to the transaction envisaged by this Agreement which would
facilitate, or avoid the need for, satisfaction of the Conditions.  If, during
such thirty (30) day period, the Parties are unable agree to such amendments,
this Agreement may be terminated by either Party upon written notice to the
other Party unless the Parties shall have agreed otherwise; provided, however,
that the right of termination under this Clause 9.3 shall not be available to
any Party whose failure to fulfill any obligation under this Agreement shall
have been the sole cause of, or shall have resulted in, the failure of the
satisfaction of the Conditions by the Cut-off Date.  After termination of this
Agreement under this Clause 9.3, Farmor shall return to Farmee any amounts paid
to date under the terms of Clause 2 herein without interest.



 
10.
Further Assistance and Business Ethics
 
 
 
Each of the Parties shall perform such further acts and execute and deliver such
further documents as shall be reasonably required to perform its obligations
pursuant to the terms of this Agreement; provided, however, each of the Parties
represents to the other and agrees:





 
-12-

--------------------------------------------------------------------------------

 
 
10.1
No Improper Payments.  It has not made nor shall it make in connection with the
performance of this Agreement any payments, loans or gifts or promises or offers
of payments, loans or gifts of any money or anything of value directly or
indirectly to or for the use or benefit of any official or employee of any
government or the agency or instrumentality of any government or to any
political party or official or candidate thereof or to any other person if such
Party knows or has reason to suspect that any part of such payment, loan or gift
will be directly or indirectly given or paid to any such governmental official
or employee or political party or candidate or official thereof or to any other
person or entity the making of which would violate the laws or policies of the
Republic of Colombia, Korea or the United States.



 
10.2
Compliance Information.  It shall answer, in reasonable detail, any written or
oral questionnaire from the other Party to the extent such questionnaire
pertains to compliance with its representations provided in Clause 10.1.



 
11.
Governing Law and Arbitration



 
11.1
Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Texas, except for conflict of laws
provisions which would apply the law of another jurisdiction.



 
11.2
Arbitration.  Any dispute arising out of this Agreement which any Party
determines in its sole discretion cannot be settled by mutual agreement shall be
settled by arbitration in accordance with the Rules of the International Chamber
of Commerce (“ICC”).  The place of arbitration shall be Houston, Texas. The
number of arbitrators shall be three (3), one (1) appointed by each of the
Parties and the third appointed by mutual agreement of the Parties. The award
rendered by the arbitration tribunal shall be final and binding upon the Parties
concerned.  The proceedings shall be in English and the award shall be final,
binding and not subject to appeal.  Judgment upon the award rendered may be
entered in any court having jurisdiction thereof. Neither Party shall be liable
in an action initiated by one against the other for special, indirect or
consequential damages resulting from or arising out of this Agreement,
including, without limitation, loss of profit or business interruptions, however
same may be caused.  Breach by Farmee of its obligation under Clause 2.2 of this
Agreement shall be deemed a direct damage with respect to Farmor.



 
-13-

--------------------------------------------------------------------------------

 


 
11.3
Specific Performance.    Each Party acknowledges and agrees that the other
Parties would be damaged irreparably, and in a manner for which monetary damages
would not be an adequate remedy, in the event any of the provisions of this
Agreement are not performed in accordance with its specific terms or otherwise
are breached.  Accordingly, each Party agrees that the other Parties shall be
entitled to enforce specifically this Agreement and the terms and provisions
hereof in any proceeding instituted pursuant to Clause 11.2, in addition to any
other remedy to which they may be entitled, at law or in equity.



 
12.
Waiver of Sovereign Immunity



Any Party that now or hereafter has a right to claim sovereign immunity for
itself or any of its assets hereby waives any such immunity to the fullest
extent permitted by the laws of any applicable jurisdiction.  This waiver
includes immunity from (i) any expert determination, mediation, or arbitration
proceeding commenced pursuant to this Agreement; (ii) any judicial,
administrative or other proceedings to aid the expert determination, mediation,
or arbitration commenced pursuant to this Agreement; and (iii) any effort to
confirm, enforce, or execute any decision, settlement, award, judgment, service
of process, execution order or attachment (including pre-judgment attachment)
that results from an expert determination, mediation, arbitration or any
judicial or administrative proceedings commenced pursuant to this Agreement. 
Each Party acknowledges that its rights and obligations hereunder are of a
commercial and not a governmental nature.


 
13.
Notices



Any notice required or permitted to be given under this Agreement shall be given
in writing in the English language and shall be deemed to have been sufficiently
given when received whether delivered personally, mailed or couriered (postage
prepaid), or sent by fax, with written confirmation of complete transmission, in
accordance with the address information applicable to the receiving Party as set
forth below or such other address or the attention of such other person as such
Party may have designated by notice given in accordance with this Clause 12.


 
-14-

--------------------------------------------------------------------------------

 
SK Energy Co., Ltd.


Address:
99, Seorin-dong
 
Jongro-gu
 
Seoul 110-110
 
Korea
   
Email:
cheolk@skenergy.com
Tel:
+82 2 2121 4300
Fax:
+82 2 2121 7026
   
Attention:
Cheol Kim
       
Gulf United Energy del Colombia Ltd.
   
Address:
3 Riverway, Suite 1800
 
Houston, TX  77056
   
Email:
Trisdale@bplaw.com
Tel:      
(713) 209-2917
Fax:     
(713) 209-2927
   
Attention:
Heath C. Trisdale

 
 

 
 
14.
Public Announcements



 
14.1
Consent of Parties.  Without the written consent of the other Party, which
consent shall not be unreasonably withheld, no Party will issue, or permit any
of its Affiliates to issue, any press release or otherwise make any public
statement relating to the subject matter of this Agreement unless such release
or statement is deemed in good faith by the disclosing Party to be required by
any law, rule or regulation of any Governmental Entity or the rules and
regulations of a stock exchange on which the shares of such Party or any of its
Affiliates are listed.   In each case to which such exception applies, prior to
making such press release or public statement, the releasing Party will provide
a copy of such press release or public statement to the other Party.  To the
extent feasible under the circumstances, the Parties will coordinate with each
other on the issuance of press releases and public statements regarding the
subject matter of this Agreement.



 
-15-

--------------------------------------------------------------------------------

 
 
14.2
Consent of ANH.  Without limiting the generality of what is stated in
Clause 14.1, any consent requested by Farmee from Farmor pursuant to Clause 14.1
shall not be considered unreasonably withheld so long as Farmor is endeavoring
to obtain the consent of ANH for the making of any such public announcement,
which consent Farmor determines in its good faith judgment is reasonably
required or desirable.



 
15.
Entire Agreement



This Agreement constitutes the entire agreement of the Parties with respect to
its subject matter and supersedes any prior oral or written understandings and
communications with respect to its subject matter.  This Agreement shall inure
to the benefit of and be binding on the Parties and their respective successors
and assigns.


 
16.
Headings.  The headings in this Agreement are for convenient reference only and
shall not be used in the interpretation of this Agreement.



 
17.
No Brokers or Finders.  Neither Party, nor any of their respective Affiliates,
has employed or retained any broker, agent or finder in connection with this
Agreement, or incurred any liability for, paid or agreed to pay any brokerage
fee, finder's fee, commission or similar payment to any person or entity on
account of this Agreement or transactions contemplated hereby.



 
18.
Amendment of this Agreement.  This Agreement may be amended only by written
agreement signed by the Parties.



 
19.
Each Party’s Expenses.  Each Party shall bear its own expenses with respect to
the Assignment contemplated under this Agreement.



 
20.
Each Party’s Taxes.  Each Party shall be responsible for any taxes assessed
against it as a result of the Assignment.

 
 
 
 

 
 
-16-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
respective, duly authorized representatives.


SK Energy Co., Ltd.
Gulf United Energy del Colombia Ltd.
       
By:
By:
   
Name:
Name:
   
Title:
Title:
   
Date:
Date:



 
 
 
 
 
 
 
 
 
 
 
-17-

--------------------------------------------------------------------------------

 
EXHIBIT A


DEED OF ASSIGNMENT





This Assignment is made and entered into as of _________      , 20__, between SK
Energy Co., Ltd. (“Farmor”), as assignor, and Gulf United Energy del Colombia
Ltd. (“Farmee”), as assignee.




WHEREAS, on 18 December 2008, the ANH and Farmor entered into Contract for
Exploration and Production No. 29 of 2008  Llanos Orientales - Area Occidental
Block CPO-4 (Contrato de Exploración y Producción No. 29 de 2008 Llanos
Orientales - Area Occidental CPO-4) (“License Contract”);


WHEREAS, capitalized terms used, but not defined, in this Assignment have the
meanings set forth in the License Contract;


WHEREAS, Farmor owns an undivided seventy five percent (75%) of the rights and
obligations of the Contractor under the License Contract;


WHEREAS, Farmor desires to assign to Farmee, and Farmee desires to accept, an
undivided twelve and one-half percent (12.5%) of the rights and obligations of
the Contractor under the License Contract.


NOW THEREFORE, in consideration of the mutual covenants herein:


 
1.
Farmor hereby assigns to Farmee, and Farmee hereby accepts from Farmor, an
undivided twelve and one-half percent (12.5%) of the rights and obligations of
the Contractor under the License Contract (said interest is hereinafter referred
to as the “Assigned Interest”).



 
2.
Farmee hereby assumes all obligations with respect to the Assigned Interest
arising after the date of this Assignment.



 
3.   Farmor will continue being the Operator under the License Contract.



 
4.
This Assignment shall be effective as from [                         ].



 
5.
This Assignment shall be governed by and interpreted in accordance with the laws
of the State of Texas except for conflict of laws provisions which would apply
the law of another jurisdiction.



 
 
 
 
 

 
 
-18-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Farmor and Farmee have caused this Assignment to be signed
by their respective, duly authorized representatives as of the date first above
written.


SK Energy Co., Ltd.
Gulf United Energy del Colombia Ltd.
       
By:
By:
   
Name:
Name:
   
Title:
Title:
   
Date:
Date:



 
 
 
 
 

 
 
-19-

--------------------------------------------------------------------------------

 
EXHIBIT B


CONTRACT AREA
 
 
 
 
[ex10-1.jpg]

 
-20-

--------------------------------------------------------------------------------

 